Citation Nr: 0914745	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  99-15 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease (DDD) 
of the lumbosacral spine, L5-S1, prior to August 18, 2003.

2.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected DDD of the lumbosacral spine, 
L5-S1, from August 18, 2003.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left sided leg weakness 
secondary to service-connected degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision that denied 
service connection for a low back condition.  In a Remand 
issued in June 2000, the Board remanded the claim for further 
development.  While the claim was in remand status, a June 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, granted 
service connection for low back pain and assigned a 
10 percent evaluation effective in August 1999.  The Veteran 
disagreed with the 10 percent rating assigned.  

During the appeal, the RO assigned a 20 percent rating 
effective in August 1999.  A rating decision in March 2004 
assigned a 40 percent rating effective in September 2003.  
However, as those grants do not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Veteran has also indicated that he wanted the appeal to 
continue.  

The Veteran presented testimony at a hearing before a 
Decision Review Officer in June 2003 at the RO.  A copy of 
the hearing transcript was attached to the claims file.  

The Board remanded the claim in September 2004 for further 
development.  A July 2005 rating decision assigned a 20 
percent evaluation effective on August 10, 1998, and a 40 
percent evaluation effective August 18, 2003.  A May 2006 
rating decision granted service connection for left sided leg 
weakness secondary to service-connected degenerative disc 
disease and assigned a 20 percent rating effective in July 
2005.   

The Board remanded the claim in February 2007 for further 
development.  The claim has been returned to the Board for 
appellate review.

In a written brief presentation in March 2009, the Veteran, 
through his representative, raised an informal claim for a 
total disability evaluation for compensation purposes based 
on individual unemployability.  The claim is referred to the 
agency of original jurisdiction for appropriate development. 


FINDINGS OF FACT

1.  For the period prior to August 18, 2003, the Veteran's 
service-connected lumbosacral disability was not manifested 
by severe limitation of motion, or demonstrable deformity of 
vertebral body due to fracture, or severe or pronounced 
symptoms of intervertebral disc syndrome (IDS) or 
incapacitating episodes of IDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

2.  For the period from August 18, 2003, the Veteran's 
service-connected lumbosacral disability is not manifested by 
demonstrable deformity of vertebral body due to fracture, 
ankylosis of the lumbar spine or the complete spine, or 
pronounced symptoms of IDS; or unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine, or 
incapacitating episodes of IDS having a total duration of at 
least 6 weeks during the past 12 months.

3.  The left lower extremity disability secondary to the 
service-connected DDD, L5-S1, is not shown to be productive 
of moderately severe incomplete paralysis of the sciatic 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent prior to August 18, 2003, for degenerative disc 
disease of the lumbosacral spine, L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5293 (as in effect prior to September 23, 
2002); DC 5293 (as in effect from September 23, 2002, to 
September 25, 2003); DC 5292 (as in effect prior to September 
26, 2003). 

2.  The criteria for an initial rating in excess of 40 
percent from August 18, 2003, for degenerative disc disease 
of the lumbosacral spine, L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5293 (as in effect prior to September 23, 2002); DC 
5293 (as in effect from September 23, 2002, to September 25, 
2003); DC 5292 (as in effect prior to September 26, 2003); 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003). 

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for left sided leg weakness secondary to 
service-connected lumbosacral disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, DCs 5242-8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for a low 
back disability and for a left leg disability.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
medical records and post-service medical records pertinent to 
the issue on appeal.  He has been afforded VA examinations to 
determine the severity of the claimed disorder.  In light of 
the foregoing, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Low back disability with secondary left leg disability

The Veteran is in receipt of a 20 percent rating effective 
August 10, 1998, and a 40 percent rating effective August 18, 
2003, for DDD of the lumbosacral spine, L5-S1.  He also is in 
receipt of a 20 percent rating for a left leg disability 
secondary to his service-connected lumbosacral spine 
disability effective in July 2005.  He contends that higher 
initial evaluations are warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service treatment records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2008).

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found, a practice known as assigning "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.

The Veteran's claim for service connection for a low back 
disorder was received August 10, 1998, prior to the effective 
date of the amended regulations for evaluation of 
intervertebral disc disease and for evaluation of disorders 
of the spine.  

The rating criteria for Diagnostic Code 5293, for 
intervertebral disc syndrome, were amended effective on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5242 for degenerative 
arthritis of the spine and DC 5243 for intervertebral disc 
syndrome.  

The diagnostic codes that involved findings relating to 
ankylosis or limitation of motion of the spine were deleted, 
e. g. DC 5289 for ankylosis of lumbar spine, and DC 5292 for 
limitation of motion of lumbar spine.  The general rating 
formula includes objective criteria for evaluating limitation 
of motion and ankylosis and eliminates indefinite criteria 
and terminology.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (20078).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the Veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating if mild; a 20 percent rating if 
moderate or recurring attacks; a 40 percent rating if severe 
or recurring attacks, with intermittent relief; and a 60 
percent rating for pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002).

Under DC 5293, the regulations for evaluation of 
intervertebral disc syndrome (IDS) effective September 23, 
2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations, along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  A 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician. 

The revised regulations effective September 26, 2003, provide 
that intervertebral disc syndrome is evaluated either under 
the general rating formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, essentially the revised version effective September 
23, 2002, whichever method results in the higher evaluation 
when all disabilities are combined under Section 4.25.

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease for evaluation of 
DCs 5235 to 5243.  The general rating formula also provides 
that any associated objective neurologic abnormalities are to 
be evaluated separately, under an appropriate diagnostic 
code.  Note (1).

Upon careful review of the entire record, the Board finds 
that the evidence does not warrant an initial disability 
rating for DDD at L5-S1 with back pain and reduced range of 
motion under the prior or revised regulations in excess of 20 
percent for the period prior to August 18, 2003, or in excess 
of 40 percent from August 18, 2003.

For the period prior to August 18, 2003

For the period from August 10, 1998, to August 17, 2003, a 20 
percent rating for degenerative disc disease at Level L5-S1 
with back pain and reduced range of motion was assigned under 
DCs 5293-5292.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).

Service treatment records show that the Veteran sought 
medical attention for his back on several occasions.  Post-
service he suffered a lifting injury in February 1992 and 
November 1994, and an injury secondary to a motor vehicle 
accident in December 1995.  In February 1996, he underwent a 
microdiskectomy L5-S1 on the right and L5-S1 right lumbar 
laminotomy, foramintomy exploration and nerve root 
decompression.  At a VA examination in May 2002, the 
impression was chronic low back pain, history of multiple 
injuries and post operative excision of L5-S1 disc on the 
right.  An x-ray showed early degenerative disc disease of 
the fifth lumbar intervertebral space and defect in the pars 
interarticularis between L5-S1 bilaterally.  There was no 
evidence of spondylolisthesis.  The examiner provided an 
opinion that it was as likely as not that the Veteran's low 
back problems started in service.  

A private medical record in March 1998 shows that the Veteran 
was last seen in April 1996.  He was having no pain in his 
back, and no radicular leg pain.  Clinical findings were that 
he had good forward bending, straight leg raising was 
negative, and motor and sensory examinations were normal.  
The impression was low back pain, doing well, no evidence of 
nerve root compression, history of removal of ruptured disc 
at L5-S1 on the right, and he was doing well at that time.

A VA CT scan in January 1999 noted a history of low back pain 
radiating to right lower extremity.  The impression included 
a L4-5 diffuse posterior disc bulging with moderate bilateral 
neural foraminal stenosis.  When seen approximately a week 
later in January 1999, a VA outpatient treatment record notes 
an impression of low back pain and lumbosacral radiculopathy.   

An MRI performed at a military medical facility in October 
1999 revealed post operative granulation tissue in the 
posterior aspect of the L5-S1 disc and adjacent to the left 
S1 and S2 nerve roots.  There was no definite evidence for 
recurrent or residual disc herniation.  

VA outpatient treatment records show in November 1999 at a 
neurology appointment the Veteran had complaints of back 
pain.  His power was 4/5; secondary to pain he did not push 
against resistance.  His knee jerks were +2 and his ankle 
jerks were absent.  His plantars were downgoing.  The Veteran 
was assessed with low back pain and lumbosacral 
radiculopathy.  He had a history of back surgery and had 
tried medications, therapy and injections.  

Private treatment records show complaints of low back pain in 
January 2000.  His spine was nontender and had normal 
configuration.  No neurological signs were noted.  VA 
outpatient treatment records show the Veteran was seen for 
follow up for complaints of back pain.  

At a VA Compensation and Pension (C&P) examination in May 
2002 the Veteran continued to have low back pain which varied 
in severity.  Range of motion testing revealed the Veteran 
had 50 degrees of flexion, 15 degrees of extension, and 
20 degrees of right and left lateral bending.  The examiner 
noted that there was pain on motion and pain could further 
limit functional ability during flare-ups or with increased 
use.  It was not feasible, however, to attempt to express any 
of that in terms of additional limitation of motion as those 
matters could not be determined with any degree of medical 
certainty.  

On neurological evaluation, the Veteran had 5/5 strength on 
muscle testing of the lower extremities and reflexes were 2+ 
at the knees and left ankle, the right ankle drawer was 
trace.  Sensation to light touch was intact at the lower 
extremities.  On supine straight leg raising examination, 
elevation of either leg to 20 degrees caused low back pain.  
There was no radicular pain.  The impression was chronic low 
back pain, history of multiple injuries and post operative 
excision of L5-S1 disc on the right.  An x-ray showed early 
degenerative disc disease of the fifth lumbar intervertebral 
space and defect in the pars interarticularis between L5-S1 
bilaterally.  There was no evidence of spondylolisthesis.  

During the period from May 2002 to December 2002 the Veteran 
had complaints of pain in his lower back and numbness in his 
right leg and was issued a cane and lumbosacral corset.  When 
seen at a VA neurology clinic in February 2003 his power was 
4+/5, knee jerks and ankle jerks were zero, sensory to 
vibration was intact and pedal pulses were palpable.  The 
assessment was chronic low back pain--same.  

The Veteran testified in June 2003 as to the symptoms of his 
low back disability and the effect on his activities.  He 
reported a diagnosis of an arthritic/neurological condition 
in his back.  

For the period prior to August 18, 2003, the Veteran's low 
back disability will be considered under the prior rating 
criteria for evaluation of the spine and under the revised 
criteria for evaluating IDS effective September 23, 2002.  
The 20 percent evaluation for DDD at L5-S1 with back pain and 
reduced range of motion was assigned based on moderate loss 
of range of motion with pain on motion as shown on 
examination.  There were no objective findings of chronic 
neurological symptoms.  X-rays revealed DDD at level L5-S1.  

Upon careful review of the record, the Board finds that the 
evidence does not warrant an initial disability rating in 
excess of 20 percent for DDD at L5-S1 with back pain and 
reduced range of motion under the prior or revised 
regulations for the period prior to August 18, 2003.

Under the prior criteria, an evaluation of 30 percent would 
be assigned for moderate limitation of motion of the lumbar 
spine with demonstrable deformity of a vertebral body from 
fracture.  A higher evaluation of 40 percent is not warranted 
unless evidence demonstrates severe limitation of motion of 
the lumbar spine.  At a May 2002 VA examination the Veteran 
had 50 degrees of flexion, 15 degrees of extension, and 
20 degrees of right and left lateral bending with pain on 
motion.  These findings do not more nearly approximate severe 
loss of range of motion.  X-rays have not revealed fracture 
or demonstrable deformity of a vertebral body.  The objective 
evidence does not show severe loss of range of motion or 
demonstrable deformity with fracture.  In the absence of 
these findings, an evaluation in excess of 20 percent under 
DC 5292 is not warranted.  38 C.F.R. § 4.71a, DCs 5285, 5292 
(effective before September 26, 2003).

The evidence of record shows a diagnosis of degenerative disc 
disease by x-rays. Under the prior rating criteria for IDS, 
severe, recurring attacks, with intermittent relief are not 
shown.  Although absent ankle jerk is shown at a February 
2003 neurological outpatient visit, pronounced IDS with 
persistent symptoms is not shown.  Thus, a rating in excess 
of 20 percent is not warranted under DC 5293 prior to 
September 23, 2002, for IDS.  

The evidence also fails to demonstrate that an increased 
rating is warranted under the revised rating criteria 
effective September 23, 2002, for IDS.  Neurologic 
manifestations necessary to warrant a separate evaluation are 
not shown.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months are not shown.  Thus, a rating in excess of 20 
percent is not warranted under DC 5293 from September 23, 
2002, for IDS.  

Under the prior criteria, the Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the Veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating greater than 20 percent under the 
prior criteria.  At the May 2002 VA examination, the examiner 
noted that there was pain on motion but it was not feasible 
to attempt to express any limit of functional ability due to 
pain in terms of additional limitation of motion.  Thus, the 
evidence does not more nearly approximate a 40 percent 
evaluation under DC 5292 for limitation of motion of the 
lumbar spine under the prior criteria.  Furthermore, although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered whether any other applicable 
diagnostic code under the prior regulations provides a basis 
for higher evaluation for the lumbar spine disability.  As 
there is no evidence that the Veteran's lumbar spine or 
entire spine is ankylosed DCs 5286, 5289 (prior to Sept. 26, 
2003) are not for application.  The evidence of record does 
not show severe lumbosacral strain with listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a higher 
evaluation cannot be assigned under DC 5295 (prior to Sept. 
26, 2003).  Thus, other applicable diagnostic codes under the 
old regulations do not provide a basis for a rating in excess 
of 20 percent for the lumbar spine disability.

For the period from August 18, 2003

VA outpatient treatment records show that on August 18, 2003, 
the Veteran was seen in neurology for follow-up of chronic 
low back pain.  He complained of losing the feeling in his 
legs and that he had fallen several times.  His pain was the 
same.  He walked with a cane, his power was 4/5, knee jerks 
and ankle jerks were 0, plantars were down.  His sensory 
examination showed decreased pinprick in feet.  The 
assessment was chronic low back pain, status post back 
surgery, post operative granulation tissue on MRI.  

When seen by neurology in October 2003 for follow-up, he 
complained of more pain, and that his left lower extremity 
got numb.  On examination, his power of the left lower 
extremity was 4/5 and of the right lower extremity was 4+/5.  
Knee jerks and ankle jerks were 0.  His plantars were down.  
Sensory examination revealed decreased pinprick of the left 
lower extremity not in a dermatomal pattern.  The assessment 
was chronic low back pain.  He was referred to a pain clinic.  

At a VA examination of the spine in February 2004, the 
Veteran reported having chronic pain in his lower back since 
the back surgery.  The Veteran denied bladder, bowel or 
erectile dysfunction associated with his low back disorder.  
He reported he had to quit work in 1998 secondary to a heart 
attack.  He used a cane to ambulate and no brace was noted.  
Clinical findings of the back showed a well-healed surgical 
scar and diffuse tenderness to the lumbar area.  Range of 
motion findings were flexion to 40 degrees; extension to 10 
degrees; lateral motion to 10 degrees bilaterally; and 
rotation to 10 degrees, bilaterally.  The Veteran stated that 
each of these caused significant pain with the range of 
motion.  Objectively, any motion of the back, even 
straightening of the back, did cause pain.  There were no 
fixed deformities noted.  Neurologically, the Veteran showed 
no significant abnormalities.  The diagnosis was herniated 
disc involving L5 and S1 with DDD noted.  He had chronic pain 
on a daily basis with acute pain on flare-ups that occurred 
based on his exertional activities.  To what degree and how 
severe, it was difficult to determine with any degree of 
medical certainty.  The examiner opined that the back did 
have a significant impact on the Veteran's occupation and 
daily activities.  

VA outpatient treatment records show that Veteran was seen 
for follow-up of chronic low back pain.  On examination in 
July 2004, he denied bowel or bladder complaints.  The 
Veteran related having significant problems with his low back 
and ambulation and was interested in a scooter.  When seen in 
neurology in July 2004 for follow-up, the power in his lower 
extremities was 4/5 secondary to back pain.  His knee jerks 
were 2, slightly brisk on the left and ankle jerks were 2.  
Plantars were down.  He had decreased sensory to pinprick in 
feet, and decreased to vibration on left.  The assessment was 
chronic low back pain for which he took prescribed 
medication.  He was requesting a wheelchair for use with long 
distances.  In September 2004, he denied bowel or bladder 
incontinence.  At a follow-up appointment in October 2004, he 
had chronic pain in his lower back radiating down his legs.  

In November 2004, his low back pain was about the same; he 
was staying active with the aid of 2 crutches and used a 
wheelchair only for distance.  The power in his lower 
extremities was 4/5 secondary to back pain.  His knee jerks 
were 2, slightly brisk on the left and ankle jerks were 2.  
Plantars were down.  He had decreased sensory to pinprick in 
feet, and decreased sensory to vibration on left.  The 
assessment was chronic low back pain, status post surgery, 
stable.  In July 2005, the Veteran reported having a stroke 
one or two months earlier.  The assessment was a possible 
stroke.  His back pain was stable.  In December 2005, when 
the Veteran was seen for occupational therapy, he reported 
that he played with his grandchildren, used a manual 
wheelchair in his house, did yard work in a scooter, 
exercised every morning and used a heating pad for pain 
control.  

At a VA examination in March 2006, the Veteran described his 
back pain as constant on a level of 4-5/10 with flare-ups 
occurring about two to three times a day.  He denied any 
associated bowel or bladder complaints.  After a stroke in 
2005, he primarily used a wheelchair most of the time.  Range 
of motion was not able to be measured.  There was complete 
numbness over the medial thigh of the left leg and the left 
lower leg.  There was decreased sensation over the left 
lateral leg and left lateral thigh.  Sensation was normal in 
the right leg, thigh and feet.  Motor strength was about a 
3.5/5 in the left thigh, left leg and left big toe.  It was 
about 4/5 in the right leg and right thigh.  The right big 
toe was 5/5.  Deep tendon reflexes were 2+ and symmetrical in 
bilateral patella and the examiner was unable to obtain any 
ankle jerk reflexes.  An x-ray of the lumbar spine did show 
only minor marginal spurring on some vertebral bodies at L1-2 
most prominently.  The sacroiliac joints were preserved.  The 
impression was minor reactive changes on vertebral body 
margins; no significant abnormality.  The pertinent diagnosis 
was status post laminotomy L5-S1 lumbar spine.  The examiner 
commented that the Veteran's inability to walk and 
confinement to a wheelchair was caused by both his back which 
was service-connected DDD at L5-S1 and his history of a 
stroke with residual hemiparesis.  The examiner opined that 
the left sided leg weakness was due to the back and the right 
sided weakness was due to the stroke.  

In May 2006, clinical findings were that the lower 
extremities were weak and he could not hold left leg extended 
against gravity.  The right leg was only slightly better, 
unable to hold against light resistance.  There was no clonus 
of feet and reflexes were decreased.  The assessment was the 
weakness of legs was due to stroke and back pathology.  

VA outpatient treatment records show in June 2006, the 
Veteran noted bladder incontinence for a few months.  There 
was no change in bowels, strength, or low back pain.  In 
September 2006, the Veteran was seen for routine follow-up.  
He still had back pain and his left leg did not want to work.  
On examination, he had negative urinary symptoms and denied 
outlet symptoms.  In his lower extremities, pulses were 
present bilaterally and were equal.  He had marked weakness 
of the left leg and was unable to hold against gravity.  He 
had tingling and numbness from time to time in his left leg.  
In December 2006, he reported that due to his stroke he 
couldn't do much with his left leg and was trying to 
strengthen his right leg.  He had negative urinary symptoms 
and denied outlet symptoms.  He had no neurological 
complaints of numbness or tingling and no motor deficit.  He 
had chronic pain in the right leg.  The pulses in his lower 
extremities were present bilaterally and were equal.  He had 
marked weakness of the left leg in all muscle groups.  

In August 2007, his complaints included leakage of urine when 
he sat for a long time in the car, weakness on the left side, 
unable to walk and some numbness on the left side.  On 
examination, the lower extremity pulses were present 
bilaterally in his lower extremities and were equal.  His 
deep tendon reflexes were 1+ and equal.  There was no motor 
deficit.  The impression was chronic low back pain and leg 
pain.

In April 2008, he complained of incontinence and left sided 
weakness.  On examination, the lower extremity pulses were 
present bilaterally in his lower extremities and were equal.  
He had marked weakness of the left leg and was unable to hold 
against gravity.  The impression was "status post cva right 
left incomplete hemiplegia".  

At a VA C&P examination in August 2008, the Veteran reported 
progressive increase in pain since the last C&P examination 
approximately two years earlier.  The pain was diffuse in the 
lower lumbar area and into left buttock.  The discomfort was 
constant with minimal fluctuation and no more significant 
flare-ups.  The onset of weakness in the bilateral lower 
extremities and left lower extremity numbness was after his 
stroke.  He reported an occasional tingling sensation in his 
left foot and toes.  Since the stroke he had no bowel 
impairment but required external urinary catheter and leg bag 
due to sensory impairment.  

Clinical findings were that the Veteran used a Texas catheter 
with leg bag since the stroke which was unrelated to the 
lumbosacral spine.  He was wheelchair bound due to the 
stroke.  His back was bilaterally symmetric without gross 
scoliosis, nor exaggerated kyphosis or lordosis.  There were 
no palpable spasms or tenderness.  He had preserved deep 
tendon reflexes of +2/4 equal bilaterally for patella and 
+1/4 for the Achilles reflexes.  No atrophy was appreciated 
but noted as difficult to assess in obese individuals.  
Stroke residuals were that strength testing to resistance was 
absent in the lower extremities.  Other stroke residuals were 
that pinprick and dull sensation were intact in entire right 
lower extremity.  The left was essentially completely absent, 
but the Veteran experienced some sensation of dullness in the 
left upper leg.  

Range of motion findings, after three repetitions, were 
forward flexion 0 to 90 degrees; extension, 0 to 10 degrees 
due to imbalance from the stroke; right and left lateral 
flexion was 0 to 20 degrees limited by discomfort and 
difficulty of the spine and consistent with body habitus; and 
right and left lateral rotation 0 to 20 degrees limited by 
discomfort of the spine and imbalance from the stroke.  There 
was no discomfort or difficulty with range of motion testing, 
nor edema, effusion, deformity, fatigue, instability, 
tenderness or weakness found, except as noted.  Additional 
limitation due to flare-ups could not be determined, without 
resorting to mere speculation.  

The pertinent diagnosis was lumbar DDD L5-S1, status post L5-
S1 microdiscectomy and right laminectomy (nerve root 
decompression), left sciatica (radiculitis).  Degenerative 
joint disease of the thoracolumbar spine was consistent with 
natural aging and body habitus.  Residuals of the stroke 
included ambulatory dysfunction (due to weakness and 
paresthesia) and bladder dysfunction.  These were not caused 
by or related to the lumbar spine conditions.  The examiner 
commented that the Veteran had not shown objective findings 
of radiculopathy and his reflexes had remained normal.  There 
was no significant neurologic sequela due to the 
thoracolumbar spine condition.  The functional limitation due 
to the lumbar spine was as shown in the range of motion 
findings.  The stroke had left the Veteran wheelchair bound 
and was the limiting factor functionally (orthopedic and 
neurologic) at that time.    

For the period from August 18, 2003, the Veteran's service-
connected lumbar spine disability will be evaluated for a 
rating in excess of 40 percent under the prior rating 
criteria for evaluation of the spine, the rating criteria for 
IDS effective September 23, 2002, and the revised criteria 
for evaluation of the spine effective September 26, 2003.  
The Veteran's lumbar spine disability in this case has been 
rated as 40 percent disabling based on severe limitation of 
motion under DC 5242 which is for degenerative arthritis of 
the spine under the revised criteria.

Upon careful review of the record, the Board finds that the 
evidence does not warrant an initial disability rating in 
excess of 40 percent for DDD at L5-S1 with back pain and 
reduced range of motion under the prior or revised 
regulations for the period from August 18, 2003.

Under DC 5292 in the prior regulations, a 40 percent rating 
is for severe limitation of motion which is the maximum 
rating available.  Under the prior criteria, the Board is 
required to consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, when the rating is 
the maximum rating available for limitation of motion, 
consideration of additional functional loss due to pain is 
not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  An 
evaluation of 50 percent would be assigned for severe 
limitation of motion of the lumbar spine with demonstrable 
deformity of a vertebral body from fracture.  However, as 
discussed above, x-rays have not revealed fracture or 
demonstrable deformity of a vertebral body.  In the absence 
of these findings, a rating in excess of 40 percent based on 
limitation of motion is not warranted.  38 C.F.R. § 4.71a, 
DCs 5285, 5292 (effective before September 26, 2003).  

Under the prior rating criteria for IDS, although absent 
ankle jerk is shown at some neurological outpatient visits 
and on examination in March 2006, pronounced IDS with 
persistent symptoms is not shown.  At a February 2004 VA 
examination, the examiner found that neurologically, the 
Veteran showed no significant abnormalities.  The August 2008 
VA examiner found no objective findings of radiculopathy, the 
Veteran's reflexes remained normal, and there was no 
significant neurologic sequela due to the thoracolumbar spine 
condition.  Thus, a rating in excess of 40 percent is not 
warranted under DC 5293 prior to September 23, 2002, for IDS.  
38 C.F.R. § 4.71a, DC 5293 (effective before September 23, 
2002).  

Consideration has also been given to whether a higher 
evaluation is warranted under the revised regulations for 
intervertebral disc syndrome during this time period.  The 
evidence fails to demonstrate that an increased rating is 
warranted under the revised rating criteria effective 
September 23, 2002, for IDS.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months are not shown.  Thus, a rating in excess of 40 percent 
is not warranted under DC 5293 effective September 23, 2002, 
for IDS.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
Sept. 26, 2003); DC 5243 (effective from Sept. 26, 2003).  

The Board has considered whether any other applicable 
diagnostic code under the prior regulations provides a basis 
for an evaluation in excess of 40 percent for the lumbar 
spine disability.  There is no evidence that the Veteran's 
lumbar spine or entire spine is ankylosed.  Therefore, DCs 
5286, 5289 (as in effect prior to September 26, 2003) are not 
for application.  A higher evaluation cannot be assigned 
under DC 5295(prior to Sept. 26, 2003) as 40 percent is the 
maximum rating under DC 5295.  Thus, other applicable 
diagnostic codes under the old regulations do not provide a 
basis for a rating in excess of 20 percent for the lumbar 
spine disability.

The Board now considers the Veteran's service-connected 
lumbar spine disability under the schedule for rating spine 
disabilities as amended effective September 26, 2003.  Under 
the revised regulations, the general rating formula notes 
that the ratings are for disabilities of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  
Accordingly, functional loss due to pain is not required.  
Also under the revised regulations, the General Rating 
Formula for Diseases and Injuries of the Spine applies to DC 
5237 for lumbosacral strain, DC 5242 for degenerative 
arthritis of the spine, and DC 5243 for intervertebral disc 
syndrome unless DC 5243 is evaluated under the Formula for 
Rating Invertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the amended regulations, the General Rating Formula for 
Diseases and Injuries of the Spine is applicable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The general rating formula 
provides that unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
evaluation.  

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The notes state to round each range of motion 
measurement to the nearest five degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).

As for whether the Veteran would be entitled to a rating in 
excess of 40 percent under the amended schedule from 
September 26, 2003, the medical evidence does not show that 
the Veteran has unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the entire thoracolumbar spine.  At 
the August 2008 VA examination, forward flexion of the lumbar 
spine was to 90 degrees.  Thus, the Veteran's lumbar spine 
disability does not more nearly approximate the criteria 
associated with the next higher rating of 50 percent under 
the amended schedule for rating spine disabilities.  38 
C.F.R. § 4.71a, DCs 5235-5243.  

Furthermore, as previously discussed, the Veteran is not 
entitled to a 60 percent evaluation under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes as incapacitating episodes having a total duration 
of at least six weeks during the past 12 months are not 
shown.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula also provides that any associated 
objective neurologic abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  In a May 
2006 rating decision the Veteran was assigned a separate 20 
percent evaluation for degenerative disk disease at Level L5-
S1 with left sided leg weakness under DCs 5242-8520 effective 
from July 6, 2005.  As service connection was already 
established for DDD at level 5-S1, this was a grant of 
service connection for left sided leg weakness secondary to 
the service connected low back disability.  The rating 
decision discussed the report of a March 2006 VA examination 
wherein the examiner provided an opinion that it appeared the 
left sided leg weakness was due to the back and the right 
sided leg weakness was due to the stroke.  An evaluation of 
20 percent was assigned for incomplete paralysis below the 
knee which was moderate based upon complaints of having 
constant numbness in the left medial thigh and legs.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The rating scheme for the 
peripheral nerves instructs that where the involvement is 
wholly sensory, the rating should be for the mild or at most 
the moderate degree.  Incomplete paralysis connotes 
substantially less symptomatology than for complete 
paralysis.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.

After review, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the left lower extremity, which contemplates a moderate 
disability.  Weakness of the left leg was shown in March 
2006; however, no motor deficit was shown in December 2006 
and August 2007.  Although the March 2006 VA examiner 
attributed the left leg weakness to the Veteran's back, in 
April 2008, the examiner attributed the left incomplete 
hemiplegia to the Veteran's stroke.  In August 2008, the 
Veteran complained of increasing pain, and had complaints of 
weakness, numbness, and occasional tingling sensation in his 
left foot.  The August 2008 VA medical examiner has not 
associated any appreciable neurological impairment beyond 
left sciatica (radiculitis) to the Veteran's service-
connected lumbar disability.  The medical examiner attributed 
ambulatory dysfunction due to weakness and paresthesia as 
residuals of the stroke.  As such, the Board finds the 
Veteran's left leg disability secondary to his lumbar spine 
disability equates to no worse than moderate incomplete 
paralysis of the sciatic nerve based on pain and sensory 
changes, and a 20 percent rating for the left lower 
extremity, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Further, other neurological manifestations were not shown 
that would warrant a separate evaluation.  On examination in 
February 2004 and March 2006, the Veteran denied bladder or 
bowel dysfunction associated with his low back disorder.  In 
February 2004, neurologically, he showed no significant 
abnormalities.  The August 2008 VA medical examiner found 
that ambulatory dysfunction (due to weakness and paresthesia) 
and bladder dysfunction were not caused by or related to the 
lumbar spine condition.  Objective findings of radiculopathy 
were not shown and his reflexes had remained normal.  There 
were no significant neurologic sequelae due to the 
thoracolumbar spine condition.  There was no finding of loss 
of control of the bowel.  Thus an additional separate 
neurological rating is not warranted.

The Board has considered whether a separate compensable 
evaluation for a residual surgical scar from the Veteran's 
back surgery in February 1996 is warranted.  In the February 
2004 VA examination report, the examiner noted a well-healed 
surgical scar in the lumbar area.  The Veteran has not 
reported any symptoms associated with that scar.  Based on 
the clinical findings, the preponderance of the evidence is 
against a finding that a separate, compensable rating for a 
surgical scar of lumbar area is warranted.  38 C.F.R. § 
4.118, DCs 7803, 7804, 7805 (criteria effective prior to and 
as of August 30, 2002) (A 10 percent disability evaluation is 
warranted for a scar which is superficial and poorly 
nourished with repeated ulceration , superficial and 
unstable, superficial and painful on examination, or one 
which limits the part affected).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although there is some indication that his low 
back impairment interferes with his employment, there is no 
contention or indication that it necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, the Board finds that the criteria 
for referral for an extra- schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim. 

Based upon a full review of the record, the Board concludes 
the preponderance of the evidence is against an increased 
rating for either of the staged ratings presently assigned or 
for additional staged ratings.  The manifestations exhibited 
by the Veteran as presented in the evidence submitted in 
support of his request are appropriately evaluated with the 
current staged ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent 
prior to August 18, 2003, and a rating in excess of 40 
percent from August 18, 2003, for DDD of the lumbar spine 
under either the old or new criteria.  In addition, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson and finds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for a left sided leg disability 
secondary to service-connected DDD of the lumbar spine.  As 
the preponderance of the evidence is against the claims for 
an increased rating, the "benefit-of- the-doubt" rule does 
not apply, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease (DDD) of the 
lumbosacral spine, L5-S1, prior to August 18, 2003, is 
denied.

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected DDD of the lumbosacral spine, L5-S1, 
from August 18, 2003, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left sided leg weakness secondary to 
service-connected degenerative disc disease is denied.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


